Citation Nr: 0405820	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  88-46 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a skin disease due 
to exposure to Agent Orange.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for the residuals of 
shell fragment wounds of the head and face, to include sores 
on the right side of the head.

4.  Entitlement to service connection for hemorrhoids 
secondary to service-connected shigellosis. 

5.  Entitlement to service connection for arthritic joint 
injury, including as due to exposure to Agent Orange. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for numbness of the 
legs secondary to service-connected knee disabilities.

8.  Entitlement to service connection for kidney disease.

9.  Entitlement to service connection for the residuals of a 
back injury.

10.  Entitlement to service connection for residuals of 
injury to each elbow.

11.  Entitlement to service connection for the residuals of a 
left foot fracture.

12.  Entitlement to service connection for left-sided pain 
secondary to service-connected shigellosis.

13.  Entitlement to service connection for liver disease 
secondary to service-connected shigellosis.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Reiter's syndrome secondary to service-connected shigellosis.

15.  Entitlement to a monthly monetary allowance for the 
veteran's son based on a birth defect.

16.  Entitlement to a rating in excess of 30 percent for 
shigellosis with irritable bowel syndrome. 

17.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right knee injury.

18.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a left knee injury.

19.  Entitlement to an extension of a temporary total rating 
beyond July 31, 2002, for the right knee disability on the 
basis of convalescence. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
and involves the merger of several appeals beginning with the 
appeal of a June 1988 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  Subsequently, 
the veteran perfected appeals of rating decisions in November 
1999, May 2001, and March 2002.  

Because of an administrative error resulting in a significant 
delay in initially docketing the case in 1988, the Board has 
granted the veteran's representative's motion to advance the 
case on docket and the Board has assigned a 1988 docket 
number. 

The veteran has raised the issue of service connection for a 
fungal infection of the feet and seeks to reopen the claim of 
service connection for ulcer disease secondary to service-
connected shigellosis.  Since these issues have not been 
addressed by the RO, they are referred to the RO for 
appropriate action. 



Also, the veteran has pending claims of service connection 
for hernias and secondary service connection for 
disabilities, involving the neck, shoulders and back that 
have not yet been adjudicated by the RO and are not before 
the Board for appellate review. 

In July 2003, the veteran presented testimony at a hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is part of the record now before 
the Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  On the issues the RO adjudicated 
prior to the enactment of the VCAA, additional procedural 
development is needed. 

In a November 2002 rating decision, the RO granted a 
temporary total rating, following right knee surgery, for the 
period from January 14, 2002, to July 31, 2002.  In a 
statement, submitted in December 2002, the veteran expressed 
disagreement with the amount of time for convalescence.  No 
statement of the case has been issued.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

Also, the evidence of record does not contain sufficient 
competent medical evidence to decide the claims. 

For these reasons, the Board determines that additional 
procedural and evidentiary development is needed and the case 
is REMANDED for the following action:
1.  On the issues of service connection 
for skin disease, tinnitus, the residuals 
of shrapnel wounds, hearing loss, 
bilateral leg numbness, and kidney 
disease; the issue of a rating in excess 
of 30 percent for shigellosis with 
irritable bowel syndrome; and the issue 
of a monthly monetary allowance for the 
veteran's on the basis of a birth defect, 
ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(b)(1).  In the VCAA 
notification letter: 

a.  Notified the veteran that to 
substantiate his claims of service 
connection he should submit 
competent medical evidence that he 
currently has a skin disease, 
related either directly to service 
or to exposure to Agent Orange; that 
he currently has tinnitus related to 
noise exposure in service; that he 
currently has residuals of shell 
fragment wounds; that he currently 
has hearing loss related to noise 
exposure in service; that he 
currently has numbness in the lower 
extremities secondary to service-
connected knee disabilities; and 
that he has kidney disease related 
to service. 

b.  Notified the veteran that to 
substantiate his claim for increase 
for shigellosis he must submit 
evidence that the disability has 
increase in severity, namely, 
evidence of numerous exacerbations a 
year with malnutrition and only fair 
health during remissions. 

c.  Notified the veteran that to 
substantiate his claim for monetary 
allowance for his son, he must 
submit evidence that his son suffers 
from spina bifida. 
d.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or a private employer, 
he should submit the records himself 
or with his authorization, VA will 
make reasonable efforts to obtain 
the records on his behalf. 

e.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record that is 
in the custody of VA or other 
Federal agency VA will obtain any 
such records he identifies. 

f.  Lastly, with regards to all his 
claims, ask the veteran to provide 
any evidence in his possession that 
pertains to the claims.  

1A.  Prepare a statement of the case on 
the issue of an extension of a temporary 
total rating beyond July 31, 2002, for 
the right knee disability on the basis of 
convalescence.  Notify the veteran that 
in order to continue the appeal of this 
issue, he must timely file a substantive 
appeal after the issuance of the 
statement of the case. 

2.  Obtain the veteran's service 
personnel records in order to 
substantiate the circumstances or 
conditions of his service in Vietnam. 

3.  Request records, pertaining to the 
right knee disability since January 2002 
from J. H. BUIE, M.D., 4500 Towson Ave., 
Suite 101A, Fort Smith, Arkansas, 72901-
7955.  
4.  Obtain records from the VA clinic in 
Fayetteville, Arkansas, and the Muskogee, 
Oklahoma, VAMC since 1988. 

5.  Obtain the April 2003 report of VA 
examination that was conducted at the 
Fayetteville VA Clinic. 

6.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether he has residuals of injuries to 
the back and each elbow and residuals of 
a left foot fracture, including 
arthritis, and to determine the current 
level of disability of each knee.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  If the examiner identifies 
any back, elbow or foot pathology, 
including arthritis, the examiner is 
asked to express an opinion on the 
following question.  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that any current disability is 
consistent with the circumstances 
relating to the veteran's service in 
Vietnam, including the incident 
under enemy fire when he jumped from 
a helicopter and missed his landing 
and fell down the side of a 
mountain?  If arthritis is found on 
examination, the examiner is asked 
to comment on whether there is an 
etiologically relationship between 
the form of arthritis shown and 
exposure to Agent Orange during 
service.  

b.  On examination of the knees, the 
examination must include range of 
motion, any finding of instability, 
including weakened movement, excess 
fatigability, and incoordination.  
The examiner is to comment on 
functional loss due to pain as 
evidenced by the visible behavior of 
the veteran and whether the pain is 
supported by adequate pathology.  
The examiner is also asked to 
express an opinion on whether pain 
could significantly limit functional 
ability on repeated use or during 
flare-ups.  If feasible, any such 
functional loss should be expressed 
in terms of additional loss of range 
of motion.  The examiner is also 
asked for an opinion as to whether 
the veteran has numbness in the 
lower extremities, resulting from 
the knee disabilities.  If 
indicated, electrodiagnostic testing 
of the lower extremities should be 
conducted. 

7.  Schedule the veteran for a VA 
rheumatology examination to determine 
whether the veteran has Reiter's 
syndrome, including the form of arthritis 
that is associated with Reiter's 
syndrome. The claims folder must be made 
available to the examiner for review 
before the examination.  If Reiter's 
syndrome is found, the examiner is asked 
to express an opinion on the following 
question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that Reiter's syndrome is 
etiologically related to service-
connected shigellosis? 
8.  Schedule the veteran for a VA 
dermatology examination to determine 
whether the veteran has any skin disease 
and whether he has any scar residuals 
from shell fragment wounds of the head 
and face, including sores on the right 
side of the head.  The claims folder must 
be provided to the examiner for review.  
If any skin disease or scars are found on 
examination, the examiner is asked to 
express an opinion on the following 
question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that any present skin disorder is 
related to exposure to Agent Orange 
during service or that the scars are 
related to shrapnel wounds sustained 
in service?

9.  Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran has hearing loss or 
tinnitus or both.  The claims folder must 
be reviewed by the examiner.  If either 
or both hearing loss or tinnitus is 
shown, the examiner is asked to express 
an opinion on the following question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that the veteran's currently hearing 
loss or tinnitus is consistent with 
the circumstances relating to the 
veteran's experiences, including 
exposure to weapons firing, in 
Vietnam?
10.  Schedule the veteran for a VA 
urology examination to determine whether 
the veteran has kidney disease.  The 
claims folder must be provided to the 
examiner for review.  If kidney disease 
is found, the examiner is asked to 
express an opinion on the following 
question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that kidney disease is etiologically 
related to drinking water purified 
with iodine during service?

11.  Schedule the veteran for a VA 
examination by a gastroenterologist to 
determine whether he has hemorrhoids, 
left-sided pain, and liver disease 
secondary to service-connected 
shigellosis and to determine the current 
level of disability associated service-
connected shigellosis with irritable 
bowel syndrome.  The claims folder must 
be made available to the examiner.  If 
hemorrhoids, left-sided pain or liver 
disease is found, the examiner is asked 
to express an opinion on the following 
question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that any additional disability is 
etiologically related to service-
connected shigellosis? 

On evaluation of service-connected 
shigellosis, the examiner is asked 
to comment on whether the veteran 
suffers from numerous exacerbations 
a year and malnutrition with only 
fair health during remissions. 

12.  After the above has been completed, 
adjudicate the claims.  On the claim for 
increase for shigellosis, apply 
Diagnostic Codes 7322 and 7323.  If any 
of the benefits sought on appeal is 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  Thereafter the 
case should be returned to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



